COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


HILARIO MERCADO, JR.
                                               MEMORANDUM OPINION *
v.   Record No. 2588-97-4                           PER CURIAM
                                                  APRIL 28, 1998
MARY L. AYMOND-GONZALES,
 F/K/A MARY L. MERCADO


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Stanley P. Klein, Judge
           (Hilario Mercado, Jr., pro se, on briefs).

           (Paula W. Rank; Byrd, Mische, Bevis, Bowen,
           Joseph & O'Connor, P.C., on brief), for
           appellee.



     Hilario Mercado, Jr., appeals the decision of the circuit

court awarding custody of the parties' minor child to Mary L.

Aymond-Gonzales, the child's mother, and ordering father to pay

child support and attorney's fees.    Father states his issues on

appeal as follows:    (1) did the circuit court err when it allowed

mother to present her case before father, the complainant,

presented his case; (2) did the circuit court abuse its

discretion when it openly communicated a predisposition of

father's case during the fact finding hearings; and (3) was the

circuit court's predisposition prejudicial to father and

detrimental to ongoing settlement negotiations.     In her brief,

mother raises two questions:    (1) whether father properly made

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
and preserved his objections and exceptions to the rulings of the

trial court; and (2) whether the matter should be remanded to the

trial court for an award of appellate attorney's fees.    Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.    See Rule 5A:27.   We grant

mother's request for appellate attorney's fees and award her $300

for attorney's fees.
     The record includes a transcript of the May 27, 1997 hearing

and the exhibits.   Father appeared pro se at the hearing.       The

court entered the final order on September 30, 1997.    Father

endorsed the decree as follows:
          Seen and objected for: proceedings that did
          not afford me due process, and for those
          items enumerated [sic] in my letter to Ms.
          Rank, Defendant counsel, of September 25,
          1997, items "a." through "i," attached
          (served by fax September 25, 1997).


The letter to which father referred was attached to the court's

order, and described "areas of disagreement" with a letter sent

to father by wife's counsel.

     Father's letter request to the clerk of the circuit court,

seeking an extension of time within which to file a written

statement of facts, was denied by the trial court.     See Rule

5A:3(b).   Father indicated to this Court that the record on

appeal was sufficient for a determination of the questions

presented on the merits.   We agree.    The record includes the

transcript of the hearing.



                                - 2 -
                       PRESENTATION OF CASE

     Father contends that the trial judge committed reversible

error when it allowed mother to present her case before he

presented his at the May 27, 1997 hearing.     A review of the

hearing transcript demonstrates that although mother's counsel

presented an opening statement first, father was allowed to

present his evidence first.   In addition, father failed to object

to the presentation of the opening statement by mother.     The

Court of Appeals will not consider an argument on appeal that was

not presented to the trial court.      See Jacques v. Commonwealth,

12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991).     Rule 5A:18

bars our consideration of this question on appeal.     Moreover, the

record does not reflect any reason to invoke the good cause or

ends of justice exceptions to Rule 5A:18.     The trial judge has

discretion to determine the order of presentation of evidence in

a case.   Floyd v. Commonwealth, 219 Va. 575, 582, 249 S.E.2d 171,

175 (1978).   The record does not indicate an abuse of discretion.
     PREDISPOSITION COMMENTS BY TRIAL JUDGE

     Father also alleges that the trial judge's comments during

the hearing demonstrated a "predisposition" concerning his case.

For example, father alleges that the trial judge denied father's

attempt to call mother's counsel as a witness.     However, the

trial judge stated the following:
          If it gets to a point where there's an honest
          dispute as to what was said, and [wife's
          counsel] then becomes a material witness,
          then I'm going to let you call her because it
          would be improper and unfair to prevent you



                               - 3 -
          from doing so. But I'm not going to let you
          start off by taking her out of this case.


Father did not object.

     Father also called his former counsel to testify concerning

negotiations.   In order to protect father's rights, the trial

judge noted the following:
          [W]hat [father's former counsel] testified to
          on May 19th outside of your presence, because
          you decided not to be there at noon because
          you thought the case wasn't going to be heard
          until some time after lunch, I am not going
          to consider today because I want to make sure
          that you have an opportunity to have
          presented in front of you the evidence that
          I'm going to consider.

Father also points to a clarifying question asked by the judge

concerning the phrase "honest agreement" used by father.

     Father did not object to these statements when they were

made or otherwise preserve any objection to the trial judge's

handling of the case.    Father did not move to recuse the trial

judge on the ground that he was biased.   Moreover, upon our

review of the record, we find no indication that the trial judge

prejudged father's case.   On the contrary, the hearing transcript

demonstrates that the trial judge guided father through the

hearing in an effort to resolve the outstanding factual question

regarding the existence of an agreement between the parties.     The

record does not reflect any error.

                 EFFECT ON SETTLEMENT NEGOTIATIONS
     Father's last contention is that the trial judge's

prejudicial comments negatively affected wife's willingness to



                                - 4 -
settle.   As noted above, we find no indication of bias or

prejudice in the trial judge's comments.    Moreover, it is

axiomatic that a party's willingness to settle varies based upon

the trial court's assessment of the merits.   Settlement

negotiations are fluid, not static.    The record does not reflect

any error.

                          ATTORNEY'S FEES

     Mother seeks an award of appellate attorney's fees.      Under

the circumstances of this case, we award the mother $300 for

appellate attorney's fees.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                               - 5 -